Citation Nr: 1639064	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-09 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbar strain with degenerative disc disease of the lumbar spine (low back disability) prior to May 4, 2010; and 40 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy prior to June 24, 2014, and 20 percent thereafter.

3.  Entitlement to an initial compensable disability rating for left lower extremity radiculopathy prior to August 26, 2015, and 20 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran served with the Florida Army National Guard from October 1976 to October 1996 and served an initial period of active duty for training from October 1976 to February 1977 with subsequent periods of inactive duty training and active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in that it denied higher disability ratings for the Veteran's service-connected low back disability and right lower extremity radiculopathy, which were rated as 20 percent and 10 percent disabling, respectively.  Thereafter, the Veteran disagreed with this denial.  In a February 2013 rating decision, the RO granted a 40 percent disability rating effective May 4, 2010 for the Veteran's service-connected low back disability and issued a Statement of the Case.  Later that month, the Veteran perfected his appeal as to both claims.  Thereafter, in November 2014, responding to a March 2014 claim that the service-connected right lower extremity radiculopathy was worsening, the RO granted a 20 percent disability rating effective June 24, 2014.  In June 2015, a RO issued a Supplemental Statement of the Case to the Veteran and his appeal was certified to the Board.  Given the increases  awarded in the Veteran's ratings, the issues on appeal have been stated to reflect the staging of these ratings.

Furthermore, in November 2015, the RO granted service connection for left lower extremity radiculopathy as secondary to the service-connected low back disability and assigned a 20 percent disability rating effective August 26, 2015.  However, the Board finds that the Veteran's neurologic manifestations relating to his low back disability are considered part of his claim for an increased disability rating for his service-connected spine disability.  When the Veteran disagreed with the amount of compensation awarded for the back disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C FR § 4 71a, Note (1) ( 2015).  Thus, the Board concludes that when the Veteran appealed the rating assigned for his back disability, his appeal encompassed ratings for all manifestations of the condition.  Therefore, the Board has jurisdiction over this issue and has included that issue as being on appeal.  

The Veteran and his daughter appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in April 2016.  A copy of the transcript of this hearing has been associated with the claims file.  At that hearing, the Veteran testified that he is not currently working and had stopped working in 2004 at least in part due to his low back disability.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is an element of all appeals for an increased rating claim.  Thus, the Veteran's TDIU claim is part of his claim for an increased disability rating for his service-connected low back disability.  Consequently, the Board has included entitlement to a TDIU as an issue on appeal.  

The Board notes that, prior to and during the pendency of this appeal, the Veteran had another appeal pending for claims for service connection for right shoulder arthritis, hearing loss and tinnitus.  He appeared and testified at a hearing on those issues before a different Veterans Law Judge than the undersigned and, therefore, a separate decision on those issues is being released simultaneously with this decision from the Veterans Law Judge who presided over that hearing.  The Board notes that there are no concerns under Arneson v. Shinseki, 24 Vet. App. 379 (2011), as both judges were careful to ensure that they did not discuss the issues that were not presently before them.  Thus, a panel decision is not necessary and each judge is able to issue a decision on those issues on appeal before them without any due process concerns.

The issues of increased disability ratings for radiculopathy of the right and left lower extremities and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's low back disability has been productive of limitation of motion consistent with 30 degrees or less of forward flexion of thoracolumbar spine for the entire appeal period.

2.  The Veteran's low back disability has not been productive of ankylosis of any segment of the spine nor a disability picture consistent with ankylosis of the spine.

3.  The Veteran's low back disability does not represent an exceptional disability picture as to render application of the VA rating schedule inadequate.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent prior to May 4, 2010 for the Veteran's service-connected low back disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for a disability rating in excess of 40 percent for the Veteran's service-connected low back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5243 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Initially, the Board acknowledges that it has remanded the increased rating claims for radiculopathy of the right and left lower extremities for the development of private medical records that would most likely also include treatment for the low back disability.  However, the Board finds that remand of the claim for an increased rating for the low back disability is not necessary as the evidence already of record clearly demonstrates the signs and symptoms of the Veteran's low back disability, as well as the impairments it causes; and, as set forth in detail below, the disability rating remains the same throughout the entire appeal period.  Moreover, the medical evidence clearly demonstrates that, at no time, has the Veteran's low back disability been productive of ankylosis during the appeal period, which is required for a higher rating under the rating criteria.  In fact, the evidence consistently demonstrates the Veteran continues to have motion in all ranges.  In addition, as explained in the Remand section below, the additional development on the other claims is needed essentially for the purpose of ascertaining the effective dates assigned for the staged ratings because of a large gap in the treatment records making it unclear when the Veteran's symptoms either first manifested or worsened.  That reason for remand does not apply to this claim as there is no staged rating.  Consequently, the Board finds that the evidence of record is adequate to proceed to adjudicate the Veteran's claim for an increased disability rating for the low back disability without prejudice to him.

Furthermore, the Board notes that, at the April 2016 Board hearing, the Veteran and his representative contended that the April 2010 VA examination was inadequate in that the range of motion measurements provided were based on forced movement rather than on what the Veteran could actually perform and that the examiner failed to take into consideration the Veteran's reports of pain.  In addition, the Veteran and his representative pointed to a May 2010 private evaluation conducted three weeks later upon which the increase to 40 percent was based as evidence that the examination was not an accurate measure of the level of the Veteran's disability.  The Board notes that a review of the report does not indicate that, on its face, the examination was inaccurate, biased or otherwise inadequate.  However, given the favorable decision herein, the Board finds that any inadequacy in this examination is rendered moot and nonprejudicial to the Veteran.

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran was initially granted service connection and assigned a noncompensable rating for osteoarthrosis lumbar spine/chronic lumbar strain under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, effective from February 2, 2006.  See June 2007 rating decision.  In a May 2009 rating decision, the rating was increased to 20 percent, effective September 30, 2008.  At that time, the RO recharacterized the service-connected disability as lumbar spine strain with degenerative disc disease and assigned the rating under DC 5243.

The Veteran filed a claim for increased rating in February 2010.  In the rating action on appeal, the RO increased the rating to 40 percent, effective May 4, 2010.  The Veteran seeks a higher disability rating claiming his low back disability is worse than the disability ratings awarded demonstrate.

Spinal disabilities are evaluated under DC 5235 to 5243 using the general rating formula unless evaluating IVDS based on incapacitating episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a rating of 20 percent are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for a 100 percent rating are unfavorable ankylosis of the entire spine.  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week, but less than two weeks during 12 months are rated at 10 percent.  Incapacitating episodes having a total duration of at least two weeks, but less than four weeks during 12 months are rated at 20 percent.  Incapacitating episodes having a total duration of at least four weeks, but less than six weeks during 12 months are rated at 40 percent.  Incapacitating episodes having a total duration of at least six weeks during 12 months are rated at 60 percent.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

In the present case, the Veteran was granted a 20 percent disability rating effective September 30, 2008 based on VA examinations from October 2008 and March 2009 that demonstrated he had forward flexion being limited to 40 degrees and objective evidence of muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Board notes that a private evaluation report dated in April 2008 was consistent with this finding in that forward flexion was reported to be limited to 35 degrees with severe tenderness and spasms over the lumbar muscles.

The next medical evidence in the claims file is VA Pain Clinic treatment records starting in September 2009 when the Veteran underwent an initial consultation for his chronic low back pain, which he rated to be 6 to 7 out of 10 on the pain scale.  He was in physical therapy at the time and using Aleve, Vicodin and Flexeril with some relief of his pain.  On physical examination, his range of motion of the lumbar spine was noted to be "very limited flexion/extension."  He had tenderness to palpation over the right L3-4-5 facets and positive facet loading.  Magnetic resonance imaging (MRI) of the lumbar spine conducted earlier that month was noted to show a stable grade I retrolisthesis of the L3 on L4 and small disc bulge and protrusion at the L3-L4 level with minimal foraminal narrowing.  He was prescribed an increased dose of Vicodin.  On reexamination in February 2010, he was noted to have lumbar paraspinal tenderness and muscle spasm, and he was given lumbar trigger point injections that day.  

In April 2010, on follow up in the VA Pain Clinic, the Veteran was noted to have tenderness to light palpation over the lumbar spine and limited range of motion of about 5 percent on forward flexion and hyperextension.  About a week later, the Veteran underwent VA examination at which his forward flexion on both passive and active was noted to be limited to no more than 40 degrees despite the Veteran's report that his low back pain has gotten worse.  The examiner, however, notated that the Veteran's pain began at 30 degrees and he was observed objectively as to be guarding and having facial grimace.  

Moreover, a few weeks later in May 2010, the Veteran's private chiropractor evaluated the Veteran and found that his range of motion was limited in forward flexion to 25 degrees due to sharp pain, subluxation and muscle spasm at the low back.  Based upon this evaluation, the RO granted an increase to 40 percent for the Veteran's service-connected low back disability.  The Board finds, however, that the evidence establishes that a 40 percent disability rating is warranted for the Veteran's low back disability back to September 10, 2009, the date of the first VA Pain Clinic evaluation and the first evidence that the Veteran had "very limited flexion/extension" of the lumbar spine.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

In the present case, the Board finds the evidence clearly demonstrates the Veteran's pain, muscle spasms and tenderness of the lumbar spine area caused limitation of forward flexion of the thoracolumbar spine of 30 degrees or less as demonstrated by the evidence just discussed.  Although the April 2010 VA examiner stated that the Veteran had forward flexion of 0 to 40 degrees, he further stated that the Veteran's pain started at 30 degrees and from 30 to 40 degrees the Veteran had pain evidenced by guarding and facial grimacing.  Consequently, the Board considers that the Veteran's actual forward flexion, when considering his motion with the functional loss caused by pain, to be limited to 30 degrees.  The remainder of the evidence demonstrates he had "very limited flexion," range of motion limited to 5 degrees of flexion, and forward flexion limited to 25 degrees, which the Board finds are consistent with a disability picture of limitation of forward flexion of 30 degrees or less of the thoracolumbar spine.  This finding is further supported by the finding that the Veteran's low back disability causes functional loss in that he is limited in walking, standing and sitting for prolonged periods of time and that his disability, on average, moderately impacts his activities of daily living as evidenced on the VA examinations.  Consequently, the Board finds that the evidence is sufficient to establish that the Veteran's low back disability was productive of a 40 percent disability rating for its orthopedic manifestations under Diagnostic Code 5243 prior to May 4, 2010.  

As for the effective date of September 10, 2009, the Board notes that the award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.  The Veteran filed his claim for an increased disability rating on February 19, 2010.  Thus, the Board may look back over the preceding year to see if it was factually ascertainable if there was an increase in severity in his low back disability in determining an effective date to assign the 40 percent disability rating awarded.

The Board acknowledges that the September 10, 2009 VA Pain Clinic consultation note does not give exact measurements of the Veteran's thoracolumbar spine range of motion.  However, the Board only need determine that an increase in severity of the disability was ascertainable.  Given that the Veteran had never before been to the VA Pain Clinic, or to a private pain clinic as indicated by his private treatment records, the notation that he had "very limited flexion/exertion" of the lumbar spine, and the VA follow up records demonstrating limitation of forward flexion limited to 30 degrees or less, the Board finds there is a reasonable doubt that the September 10, 2009 treatment record predicated the onset of the worsening of the Veteran's low back disability such that he required more intensive treatment than he previously had had for it.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's low back disability increased in severity as of September 10, 2009 and, thus, the effective date of the award of 40 percent is that date.

However, the Board finds that the evidence fails to demonstrate that a disability rating higher than 40 percent is warranted.  A higher disability rating requires a showing of ankylosis of either a segment of the spine or the entire spine.  The evidence of record, however, established that his service-connected low back disability is not manifested by ankylosis of the spine or that his disability picture is analogous to ankylosis.  Both VA and private examinations clearly demonstrate that the Veteran retains some motion of his thoracolumbar spine in all ranges, although it is significantly reduced.  

The Board acknowledges that the Veteran's lumbar spine disability has caused functional impairment and that this has worsened somewhat over the appeal period.  However, that appears to be a result of the combination of his orthopedic and neurologic manifestations and not just solely due to his orthopedic manifestations.  Rather over the appeal period, the objective findings of his orthopedic manifestations appear to have stayed essentially the same until the most recent VA examination in November 2015 that shows his forward flexion has slightly worsened as it was limited to 20 degrees instead of 25 degrees as previously reported at the last private examination in June 2014 and on her previous examinations since May 2010 (as had her findings of severe lumbar tenderness and spasms).  (In contrast, the Veteran's lateral rotation bilaterally was noted to be limited only to 15 degrees, which is an improvement from the 10 degrees previously reported.)  However, except for these slight changes in the Veteran's range of motion, the remainder of the orthopedic examination was essentially the same as the prior examinations.  There was pain exhibited on all ranges that caused functional loss, localized tenderness to palpation of the lumbar and paravertebral musculature, and guarding and muscle spasms resulting in abnormal gait or abnormal spinal contour, but the Veteran was able to do three repetitions of range of motion without additional loss of function or range of motion.  Rather what appears to have actually worsened on this examination is that the Veteran now has symptoms of left lower extremity radiculopathy in addition to his right lower extremity radiculopathy.  Consequently, although the November 2015 VA examination shows a slight worsening in the Veteran's orthopedic manifestations, the Board does not find them to be significant enough to warrant a higher disability rating.

In addition, the Board has also considered whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 3.71a, Diagnostic Code 5243.  However, based upon the evidence of record, the Veteran has not had any incapacitating episodes of spine disease.  Consequently, a higher disability rating under this Formula is not warranted.

Finally, the Board has considered whether a referral for extra-schedular consideration is warranted under 38 C.F.R. § 3.321(b).  Referral for extra-schedular consideration is warranted when (1) the service-connected disability presents such an exceptional disability picture as to render the rating schedule inadequate to evaluate the disability (i.e., the disability is so extraordinary or unusual that it is not contemplated by the rating criteria) and (2) the exceptional disability picture exhibits other related factors (i.e., "governing norms" such as marked interference with employment or frequent periods of hospitalization).  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If both of these factors are met, then the case must be referred to the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In the present case, the Board finds that the rating criteria are adequate to evaluate the Veteran's service-connected orthopedic manifestations of his service-connected low back disability.  The Veteran's symptoms are essentially pain, limitation of motion, tenderness and muscle spasms that cause functional loss in that they affect the Veteran's ability to walk, stand and sit for prolonged periods.  These symptoms and functional limitations are consistent with those seen due to low back disabilities.  Moreover, the Veteran's symptoms and functional limitations are contemplated by the rating schedule and have been taken into consideration by the Board in evaluating his low back disability as discussed in more detail above.  Furthermore the Board notes that the Veteran's physicians and the VA examiners have not expressed that his disability is unusual or exceptional or that it has caused extraordinary or unusual functional losses or limitations above what would be expected.  Consequently, the Board finds that the Veteran's disability picture is not so exceptional as to render the VA rating schedule inadequate to evaluate the orthopedic manifestations of his low back disability.  Therefore, referral for extra-schedular consideration is not warranted.

The Board acknowledges that the Veteran is also service-connected and separately evaluated for the neurologic manifestations of his low back disability and that, in this decision, those claims are being remanded for further development.  Consequently, at this time, the Board will not consider whether referral for extraschedular consideration for the Veteran's disabilities on a collective basis has been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).  Such matter is deferred until those issues are returned to the Board.  

Therefore, after considering all the evidence of record, the Board finds that a 40 percent disability rating for the Veteran's service-connected low back disability is warranted for the period prior to May 4, 2010, and to that extent, the Veteran's appeal is granted.  However, the Board finds that the preponderance of the evidence is against finding that a disability rating higher than 40 percent is warranted at any time during the appeal period and, to that extent, the Veteran's appeal is denied.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability rating of 40 percent for service-connected low back disability is granted prior to May 4, 2010, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 40 percent for service-connected low back disability is denied. 



REMAND

The Board finds that remand of the Veteran's claims for increased disability ratings for his right and left radiculopathy and for entitlement to a TDIU is warranted for additional development.

With regard to the Veteran's right lower extremity radiculopathy, the Board notes that the most relevant medical evidence currently of record is the reports from his private chiropractor.  However, those reports are only periodic reevaluations and not her treatment records.  Consequently, there is a long gap between her reports, which were dated May 4, 2010 and June 24, 2014.  Both reports indicate the Veteran was recommended to be seen at least on a monthly basis although he testified at the hearing in April 2016 that he has been seen on a weekly or biweekly basis.  Thus, the Board finds that this medical provider's actual treatment records may be helpful in determining when the Veteran's right lower extremity radiculopathy actually worsened.  As such, remand is warranted to obtain those treatment records.

Moreover, as to the Veteran's left lower extremity radiculopathy, the Veteran testified that he has had symptoms for several years but did not file a claim for benefits until they "really started bothering" him.  Thus, the private chiropractor's actual treatment records may be relevant in helping to identify the actual onset of the Veteran's left lower extremity radiculopathy and when this became of such severity as to be compensable given that the current severity warrants a 20 percent disability rating.  

In addition, the Board finds there may be other outstanding medical records that are not of record.  The Veteran testified that he has received treatment at a particular clinic for his low back disability and related leg problems, which will be identified by its initials W.C. for privacy purposes.  However, the records in the claims file obtained from W.C. do not show actual treatment for the Veteran's low back disability or his lower extremity radiculopathy.  In contrast, a September 2014 letter from his treating primary care physician sets forth one of his medical conditions as "right leg chronic sciatica."  The Board notes that only treatment record obtained during the relevant appeal period is from September 2014.  The Veteran testified at the hearing in April 2016 that he gets all of his pain medications from this clinic but this September 2014 treatment note does not show any medications prescribed at that time.  Given the contradictory evidence, the Board finds that efforts should be undertaken to obtain more records from this medical care provider to ascertain if there are any relevant treatment records relating to the Veteran's claims, especially since September 2014.  

In addition, the Board notes that, although the Veteran testified at the April 2016 hearing that he only sees VA for his annual examinations, the available VA treatment records demonstrate that he has received more substantial treatment at VA than that.  In fact, in 2009 and 2010, he was receiving treatment at the Pain Clinic.  The last note available was from April 2010 and at that time he was to follow up in two months and wanted to discuss interventional pain methods.  At that time, it appears all his pain medications were prescribed by VA, which included Gabapentin, Vicodin, Tramadol, Baclofen, Methocarbamol, and Mobic.  The last Primary Care note is from October 2011.  However, there are Primary Nursing Care notes from after that just not the corresponding physicians' notes.  Some of those notes appear that they may be relevant to the Veteran's claims.  For example, these notes show he complains of pain.  Moreover, an October 212 Primary Care Nursing note shows the Veteran reported having been in two car accidents since April with injuries to his back and neck.  It is unclear to the Board whether there are relevant treatment note pertaining to the Veteran's treatment at the VA Pain Clinic and the Primary Care Clinic since April 2010.  Consequently, on remand, any additional available treatment records should be associated with the claims file.  

Finally, with regard to the Veteran's claim for a TDIU, the Board finds that remand is warranted for notice and assistance with developing this claim as it has not previously been adjudicated by the RO. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice on how to establish a claim for TDIU that is compliant with the current notice requirements.

2.  Contact the Veteran and ask him to provide releases for VA to obtain treatment records from his private treating physicians relating to treatment for radiculopathy or "sciatica" of the bilateral lower extremities as follows:

a.  The monthly (or more frequent) treatment notes from his private chiropractor for the period of February 2009 to the present.  

b.  The treatment notes from his private primary care clinic, W.C. (as well as from any specialty clinics that may have treated him for his radiculopathy/sciatica of the bilateral lower extremities), from September 2009 to the present. 

3.  Associate with the Veteran's claims file his VA treatment records from the VA Medical Center in Tampa, Florida, from April 2010 to the present, especially any Pain Clinic or Primary Care Clinic notes relating to treatment of the Veteran's low back disability and/or right or left lower extremity radiculopathy.  

4.  Thereafter, conduct any additional development necessary to assist the Veteran in fully developing his claim for entitlement to a TDIU to include, if necessary, obtaining a VA examination or medical opinion as to the functional impact the Veteran's service-connected low back disability and radiculopathy of the bilateral lower extremities has on his ability to perform work-related activities.

5.  After all necessary additional development has been accomplished, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


